DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
 
Amendments
Amendments to the claims filed on 25 July 2022 are herein acknowledged. Claims 1-22 remain pending and are hereinafter examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the original Specification is silent as to how the device is arranged “to move the catheter laterally with respect to the handle.” The Specification discloses that “The adjustable probe assembly may be configured to move laterally and axially relative to the handle,” and that “A radial ultrasound probe may extend through the adjustable probe assembly, the handle and a shaft of the catheter.” (see Spec., [0009]). It remains unclear, however, how the catheter is being moved laterally with respect to the handle. Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement.
Regarding Claim 11, the original Specification is silent as to how the device is configured “to move the catheter … axially and laterally with relative to the handle.” The Specification discloses that “The adjustable probe assembly may be configured to move laterally and axially relative to the handle,” and that “A radial ultrasound probe may extend through the adjustable probe assembly, the handle and a shaft of the catheter.” (see Spec., [0009]). It remains unclear, however, how the catheter is being moved axially and laterally relative to the handle. Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement.
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, it is unclear what kind of movement is intended by the Applicant when the claims recite the term “laterally.” For the purpose of advancing the prosecution, Examiner will assume that the term “laterally” may refer to a movement in any directions relative to other parts. 
Regarding Claims 1, 10, and 19, it is unclear whether the phrase “alter an axial position” refers to a radial movement relative to a longitudinal axis of the probe, refers to an advancement or retraction within the longitudinal axis of a probe, or other movements. For the purpose of advancing the prosecution, Examiner will assume that the phrase “alter an axial position” may refer to a movement in any directions relative to other parts. 
Regarding Claim 11, it is unclear whether the term “axially” refers to a radial movement relative to a longitudinal axis of the probe, refers to an advancement or retraction within the longitudinal axis of a probe, or other movements. For the purpose of advancing the prosecution, Examiner will assume that the term “axially” may refer to a movement in any directions relative to other parts. 
Regarding Claim 16, it is unclear whether the phrase “adjusting an axial position” refers to a radial movement relative to a longitudinal axis of the probe, refers to an advancement or retraction within the longitudinal axis of a probe, or other movements. For the purpose of advancing the prosecution, Examiner will assume that the phrase “adjusting an axial position” may refer to a movement in any directions relative to other parts. 
It is further unclear what kind of movement is intended by the Applicant when the claims recite the phrase “adjusting a lateral position.” For the purpose of advancing the prosecution, Examiner will assume that the term “laterally” may refer to a movement in any directions relative to other parts. 
Regarding Claim 17, it is unclear what kind of movement is intended by the Applicant when the claims recite the phrases “re-adjusting the lateral position” and “to alter a lateral position.” For the purpose of advancing the prosecution, Examiner will assume that the term “lateral” may refer to a movement in any directions relative to other parts. 
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 11-12, 14, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaer (US 2018/0279994 A1).
Regarding Claim 1, Schaer discloses an adjustable probe assembly (Figs. 37, 46) comprising: a housing defining an internal chamber (Figs. 4, 37, and 46, tool portion #1212 and other parts in connection with the tool portion excluding the handle body 1206; Fig. 46 wherein the housing may include other parts; see also [0127] wherein the part 1212 can be a “tubular member” that may have an “inner lumen” or “a lumen within the wall of shaft 1212”), the housing to couple to a handle of a catheter (Fig. 46, #1206 and 1206’, the body of the handle);
an ultrasound port formed within a proximal portion of the housing, wherein the ultrasound port is coextensive with the internal chamber ([0099] wherein an ultrasound tool is provided as a medical tool; [0101] wherein the medical tool includes a handle #1210 and a tool portion #1212; [0103] wherein tool portion #1212 of medical tool #1204 is advanced through sheath portion 1208; [0106], Fig.4, #1214; furthermore, as mentioned in the preceding paragraph regarding referencing to [0127], because 1212 can be a tubular member with an internal lumen, a port can be defined/formed in its proximal portion; for further explanation, see also Fig. 21A-C wherein the sensors’ electrical connections are inserted through the proximal end of the tool portion 1212 and are coextensive with the internal chamber) and arranged to receive the catheter and to move the catheter laterally with respect to the handle ([0127] the distal portion of the tool portion 1212 can also be considered as a catheter as it includes an internal lumen and it extends through other parts (such as sheath 1208 in Fig. 4) into the body of a patient; [0106], “once the tool and sheath are stably interfaced, one or more tool handle actuators can control motion of the medical tool (e.g., rotational or axial)”);
a flush port disposed along a middle portion of the housing, the flush port defining a fluid channel therethrough, wherein the fluid channel is coextensive with the internal chamber (Figs. 46-47, #1540, [0223] flush port; [0222] wherein the flush line tube 1537 coupled to the valve 1950); and 
a fitting disposed around a distal portion of the housing; and wherein the housing is configured to rotate relative to the fitting to alter an axial position of the flush port relative to the fitting (#1230 in Figs. 37B, 46; see also the knob shaft #1231 Fig. 37B wherein arrows show the movements; [0208] wherein the reference discloses that the tool actuator/fitting 1230 “is in operable communication to” part 1212/a part of the housing, and further explains how the fitting 1230 communicates through gears and shafts within the handle to part 1212 which “is  bonded within shaft 1240.” Accordingly, the rotation of the fitting 1230 causes the rotation of part 1212 relative to the fitting. Therefore, the rotation of the fitting relative to the housing, alters the axial position of the flush port relative to the fitting; see also [0198], “axial advancement and rotation of the medical tool (illustrated in FIG. 36B) is accomplished by actuation of tool knob 1230”; [0208] “The knob shaft 1231 and distal central gear 1235 are adapted to spin freely around the outside of the outer shaft 1208”; [0223] “The proximal end of shaft 1208 can be inserted into the distal end of the hemostasis valve body 1540 and the two can be irreversibly bonded with adhesive.”).
Notably, Schaer further discloses that “Components may be labeled with the same reference number as in the embodiments above. The components can be assembled and/or function as described in other embodiments herein” ([0222]).
Regarding Claim 2, Schaer discloses all the elements of Claim 1 as stated above. Schaer further discloses wherein an outer surface of the distal portion of the housing includes a surface feature configured to frictionally engage an inner surface of the fitting (#1220, #1230 in Figs. 36A, 36B, 46; for further explanation, see [0208] wherein “The steering actuator 1220 and/or took knob 1230 may also be coupled to a friction mechanism to hold position of the pull wires or tool shaft until actuated further. Compression o-ring or gasket seals, low friction bearings, and the like which have a constant interference force or have a mechanism to increase and decrease the locking force by means known in the art are contemplated”).
Regarding Claim 3, Schaer discloses all the elements of Claim 1 as stated above. Schaer further discloses wherein the fitting includes a projection (#1230 in Figs. 36A, 36B, 46 wherein the fitting includes an arm/projection formed in the circumference of the fitting).
Regarding Claim 11, Schaer discloses a system (Abstract; for instance), comprising: 
A handle of a catheter (Fig. 46, #1206 and 1206’, the body of the handle);
an adjustable probe assembly attached to the handle (Figs. 37, 46) wherein the adjustable probe assembly is configured to move laterally and axially relative to the handle ([0208] wherein the reference discloses that the tool actuator/fitting 1230 “is in operable communication to” part 1212/a part of the housing, and further explains how the fitting 1230 communicates through gears and shafts within the handle to part 1212 which “is  bonded within shaft 1240.” Accordingly, the rotation of the fitting 1230 causes the rotation of part 1212 relative to the fitting. Therefore, the rotation of the fitting relative to the housing, alters the axial position of the flush port relative to the fitting; see also [0198], “axial advancement and rotation of the medical tool (illustrated in FIG. 36B) is accomplished by actuation of tool knob 1230”); and 
a radial ultrasound probe extending through the adjustable probe assembly, the handle and a shaft of the catheter ([0099] wherein the medical tool can be an ultrasound tool/probe; Figs. 3-4, [0105-]-[0106] wherein the medical tool can be included within the system; [0127] wherein the part 1212 can be a “tubular member” that may have an “inner lumen” in which 1212 can form the shaft of a catheter in its distal portion),
wherein the adjustable probe assembly is configured to move the catheter and the radial ultrasound probe axially and laterally relative to the handle ([0127] the distal portion of the tool portion 1212 can also be considered as a catheter as it includes an internal lumen and it extends through other parts (such as sheath 1208 in Fig. 4) into the body of a patient; [0106], “once the tool and sheath are stably interfaced, one or more tool handle actuators can control motion of the medical tool (e.g., rotational or axial)”).
Regarding Claim 12, Schaer further discloses wherein the adjustable probe assembly (Figs. 37, 46) includes a housing defining an internal chamber (Figs. 4, 37, #1212; Fig. 46 wherein the housing may include other parts), an ultrasound port formed within a proximal portion of the housing ([0099] wherein an ultrasound tool is provided as a medical tool; [0101] wherein the medical tool includes a handle and a tool portion #1212; [0103] wherein tool portion #1212 of medical tool #1204 is advanced through sheath portion 1208; [0106], Fig.4, #1214) and a flush port disposed along a middle portion of the housing (Fig. 46, #1539; [0222] “flush line port 1539 formed in handle body”).
Regarding Claim 14, Schaer further discloses wherein the flush port includes a fluid channel configured to deliver fluid into the internal chamber and through a sheath of the radial ultrasound probe (Fig. 46, #1539; [0135]; [0222]).
Regarding Claim 22, Schaer further discloses wherein the adjustable probe assembly comprises a projection arranged to anchor the adjustable probe assembly within the handle (Fig. 37, wherein 1220 and 1230 can be considered that anchor the probe assembly within the handle).

Claims 16-18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mantri (US 2021/0113184 A1).
Regarding Claim 16, Mantri discloses a method, comprising: attaching an adjustable probe assembly to a handle of a catheter such that a radial ultrasound probe attached to the adjustable probe assembly extends through the handle and a shaft of the catheter (Fig. 1, wherein the probe 100 and its corresponding motors 122 are attached to a handle (126, 102) and extends through the shaft of sheath/catheter 120; [0027]; [0012], “the elongate ultrasound probe moves along an elongate axis of the ultrasound probe”; [0021]); 
adjusting a lateral position of the adjustable probe assembly relative to the handle; and adjusting an axial position of the adjustable probe assembly relative to the handle ([0027], “The stiff sheath 120 is coupled to the base structure 102 and arm 126 to remain in a substantially fixed position while the imaging probe moves within the sheath 120. … A stepper motor 122 may be used for translational motion of the probe 100 due to its accuracy and repeatability. Additional motors can be coupled to the base structure 102 to provide rotational movement to the probe 100 about the elongate axis of the probe”; [0031], “the probe 100 is configured to translate and/or rotate relative to the sheath 120 to capture images or provide treatment”; [0027]-[0032]).
Regarding Claim 17, Mantri further discloses comprising re-adjusting the lateral position of the adjustable probe assembly relative to the handle to alter a lateral position of the radial ultrasound probe within a lumen of the catheter shaft ([0027], “A stepper motor 122 may be used for translational motion of the probe 100 due to its accuracy and repeatability. Additional motors can be coupled to the base structure 102 to provide rotational movement to the probe 100 about the elongate axis of the probe”; [0028], “the probe 100 is configured to be positioned within a patient, and the motor 122 can accurately and repeatably translate the probe 100 proximate to an imaging or a treatment location within the patient. Moreover, the motor 122 is able to translate the probe 100 during imaging or between sequential images to capture multiple images, such as for tomography”; [0029], “Another actuator, such as a motor, may be operatively coupled to the probe 100 to rotate the probe to orient the imaging sensors of the probe relative to a target area, or to optionally rotate the probe 100 during image capture or between successive image captures to create multiple images of a target site.”).
Regarding Claim 18, Mantri further discloses comprising rotating a housing of the adjustable probe assembly relative to the handle to rotate the radial ultrasound probe within the lumen of the catheter ([0027]-[0031]; see similar citations under Claim 17 stated above).
Regarding Claim 21, Mantri further discloses wherein the adjustable probe assembly comprises a projection arranged to anchor the adjustable probe assembly within the handle. (Fig. 1, #130 flexible coupling).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaer (US 2018/0279994 A1) in view of Courtney (US 2017/0007203 A1).
Regarding Claim 4, Schaer discloses all the elements of Claim 1 as stated above. However, Schaer is silent as to “a first seal disposed within a distal portion of the internal chamber and a second seal disposed within a proximal portion of the internal chamber.”
Courtney further teaches a first seal disposed within a distal portion of the internal chamber and a second seal disposed within a proximal portion of the internal chamber ([0058]; [0064] wherein a distal seal and a proximal seal are provided).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly, as taught by Schaer, to include sealing parts, like taught by Courtney, in order to increases the resistance to flow between the chambers and to prevent fluid from leaking (see Courtney [0064]).
Regarding Claim 5, Schaer discloses all the elements of Claim 4 as stated above. However, Schaer is silent as to “a bearing disposed within a proximal portion of the internal chamber and proximal to the second seal.”
Cortney further teaches a bearing disposed within a proximal portion of the internal chamber and proximal to the second seal ([0063]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound probe assembly, as taught by Schaer, to have a bearing, like taught by Courtney, in order to rotatably support rotatable parts (see Cortney [0063]).
Regarding Claim 6, Schaer discloses all the elements of Claim 5 as stated above. Schaer further discloses wherein the housing and ultrasound port are configured to receive a radial ultrasound probe therethrough ([0099] wherein the medical tool can be an ultrasound tool/probe; Figs. 3-4, [0105-]-[0106] wherein the medical tool can be included within the system).
Regarding Claim 7, Schaer discloses all the elements of Claim 6 as stated above. However, Schaer as modified by Courtney in Claim 6 is silent as to “wherein the bearing is configured to support rotation of the radial ultrasound probe.
Courtney further teaches wherein the bearing is configured to support rotation of the radial ultrasound probe ([0063]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound probe assembly, as taught by Schaer, to have a bearing, like taught by Courtney, in order to rotatably support rotatable parts (see Cortney [0063]).
Regarding Claim 8, Schaer discloses all the elements of Claim 7 as stated above. However, Schaer is silent as to “wherein the radial ultrasound probe includes a drive cable, and wherein the drive cable extends through the ultrasound port and is supported by the bearing.”
Courtney further teaches wherein the radial ultrasound probe includes a drive cable, and wherein the drive cable extends through the ultrasound port and is supported by the bearing (Fig. 2, [0039]-[0048] wherein a drive cable [torque cable 120] is disclosed; [0063] wherein a bearing is provided).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radial ultrasound probe, as taught by Schaer, to include a drive cable that extends through a port, like taught by Courtney, for rotating parts (see Courtney [0039]-[0040]), and further to have a bearing, like taught by Courtney, in order to rotatably support rotatable parts (see Cortney [0063]).
Regarding Claim 9, Schaer discloses all the elements of Claim 8 as stated above. However, Schaer is silent as to “wherein the radial ultrasound probe includes a sheath, and wherein a proximal end of the sheath is disposed within the housing between the first and second seals.”
Courtney teaches wherein the radial ultrasound probe includes a sheath, and wherein a proximal end of the sheath is disposed within the housing between the first and second seals (Figs. 1, 2A, 3B, [0037], [0040] wherein the catheter includes an external sheath and a fluid conduit 110 that can be considered as another sheath that covers an active conduit; [0043] wherein an imaging transducer may be connected to an active conduit within a sheath; Fig. 3B wherein the fluid conduit and active conduit are disposed between the sealings).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radial ultrasound probe, as taught by Schaer, to include  a sheath, like taught by Courtney, in order to provide a rotating fluid conduit that houses an active conduit that can be connected to a transducer (see Courtney [0040], [0043]).
Regarding Claim 10, Schaer discloses all the elements of Claim 5 as stated above. Schaer further discloses wherein the housing is configured to rotate relative to the fitting to alter an axial position of the radial ultrasound probe, and wherein the proximal portion of the housing is configured to rotate relative to a remaining portion of the housing to alter an axial position of the radial ultrasound probe (#1230 in Figs. 37B, 46; Fig. 37B wherein arrows show the rotation; [0208]; [0210] wherein the medical tool can be moved axially and rotated relative to the fitting and other parts of the housing).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schaer (US 2018/0279994 A1) in view of Courtney (US 2017/0007203 A1).
Regarding Claim 13, Schaer is silent as to wherein the radial ultrasound probe includes a drive cable, and wherein the drive cable extends through the ultrasound port.
Courtney further teaches wherein the radial ultrasound probe includes a drive cable, and wherein the drive cable extends through the ultrasound port (Fig. 2, [0039]-[0048] wherein a drive cable [torque cable 120] is disclosed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radial ultrasound probe, as taught by Schaer, to include a drive cable that extends through a port, like taught by Courtney, for supporting rotating parts (see Courtney [0039]-[0040]), and further to have a bearing, like taught by Courtney, in order to rotatably support rotatable parts (see Cortney [0063]).
Regarding Claim 15, Schaer is silent as to “a first seal disposed within a distal portion of the internal chamber and a second seal disposed within a proximal portion of the internal chamber, wherein the first and second seals prevent fluid introduced through the flush port from exiting the internal chamber.”
Courtney teaches a first seal disposed within a distal portion of the internal chamber and a second seal disposed within a proximal portion of the internal chamber, wherein the first and second seals prevent fluid introduced through the flush port from exiting the internal chamber ([0058]; [0064]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flushing system, as taught by Schaer, to include sealing parts, like taught by Courtney, in order to increases the resistance to flow between the chambers and to prevent fluid from leaking (see Courtney [0064]).

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mantri (US 2021/0113184 A1) in view of Courtney (US 2017/0007203 A1).
Regarding Claim 19, Mantri further discloses rotating a housing of the adjustable probe assembly relative to the handle (see the rejection under Claim 16 wherein the axial and lateral positions are adjusted) … and a flush port disposed along a middle portion of the housing relative to the handle (Fig.1, wherein a fluid tube is disposed along a meddle portion of the probe).
However, Mantri is silent as to altering an axial position of a flush port relative to a handle.
Courtney teaches altering an axial position of a flush port relative to a handle. (Figs. 3A-3B and 3F-3E, rotary flush port 265 that rotates relative to the port 205; see also [0059], [0069], and [0074]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly, as taught by Mantri, to further include a rotary flush joint, like taught by Courtney, in order to provide fluid to internal channels/chambers of an interventional device/probe in the presence of rotary parts in the probe.
Regarding Claim 20, Mantri further discloses comprising introducing a fluid through the flush port and into an internal chamber of the adjustable probe assembly (Fig. 3B, wherein the flow path 207 shows the fluid path to the internal chamber).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly, as taught by Mantri, to further include a rotary flush joint and introduce fluid through the flush port, like taught by Courtney, in order to provide fluid to internal channels/chambers of an interventional device/probe in the presence of rotary parts in the probe.

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection necessitated by amendments.
	Regarding Claim 16, Applicant alleges that the claim recites similar limitations as stated in Claim 11. Examiner respectfully disagrees as the scope of Claim 16 differs from the claimed limitations as recited under Claim 11. For instance, Claim 11 requires the adjustment of the probe to move the catheter while Claim 16 only requires the adjustment of the probe. Additionally, Examiner directs the attention of the Applicant to the updated rejections discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.P./Examiner, Art Unit 3793                                              

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793